DETAILED ACTION
Claims 25-44 are considered for examination. Claims 25, 26, 28, 34, 35, 36, 38, and 42 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. 
In response to applicant's arguments under 35 U.S.C. §103, that the amended limitations overcome the previous art of record, The Office finds this argument persuasive, however moot in light of a newfound combination of references which renders the newly claimed invention obvious. Details of the rejection are provided below.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority






The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed provisional applications 61/799,332 filed 3/15/2013, 61/954,419 filed 3/17/2014 and 62/076,049 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-31 and 35-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US Pat. 8,010,901 B1).
In re Claim 1, Rogers discloses: In an online server, a method of facilitating an online collaborative session between at least two remote participants via a computer network (at least at Figure 1 and Col. 4:7-51, wherein Rogers discloses a system hosted on server (14) for enabling users to join a co-browsing session and annotate content within the co-browsing session for all other participants to view. Wherein Figure 4-9 the co-browsing session and annotations are displayed to users. Wherein Figure 9 and 14:54-16:20 user viewports are adjusted to show the viewport seen by the participant device with the smallest viewable display screen size), said method comprising: 
a) providing, as part of said online collaborative session, an online collaborative discussion room ("OCD room") to said participants which includes content (at least at 4:7-51 and Figures 4-9 wherein a collaborative discussion co-browsing room is provided by server (14) for participants to join. See at least Dan, Jarred, and Alex in (37)); 
b) displaying a room graphical user interface ("room GUI") on a computing device of each of said at least two remote participants, each room GUI displaying said content of said OCD room (at least at Figure 4-9 wherein the room GUI is displayed to each user and displays content in the co-browsing session such as annotations or the like); 
c) determining an approximate viewable display screen size of each of said computing devices of said at least two remote participants (at least at 14:54-16:20, wherein 15:18-35 the server (14) determines the largest viewport that all participants can see clearly by determining the width and height of the viewport of each client device); 
d) selecting, from among said determined viewable display screen sizes, one of said viewable display screen sizes that is determined to be the smallest viewable display screen size from among said viewable display screen sizes (at least at 14:54-16:20, wherein 15:18-35 the server (14) determines the largest viewport that all participants can see clearly by selecting the smallest width and the smallest height from among the determined viewable display screen sizes. Wherein one of the devices (151) has the smallest width and height and thereby their screen size is chosen as the largest common social viewport); and;
e) displaying a screen size boundary corresponding to said selected smallest viewable display screen size within said room GUI of at least one of said computing devices which has a larger viewable display screen size than said selected smallest viewable display screen size (at least at Figure 9, wherein a screen size boundary corresponding to the smallest viewable display screen size is shown in the browser of a user which has a larger viewable display screen size (152). See 14:54-16:20, specifically 15:18-35).
In re Claim 26, Rogers as applied to claim 25 discloses the claimed invention as shown above. Rogers further discloses: further comprising: displaying said screen size boundary within said room GUI of all of said computing devices of said at least two remote participants other than the GUI of the computing device having said smallest viewable display screen size (at least at Figure 9, wherein the screen size boundary is displayed within said room GUI of all computing devices, including the GUIs of computing devices not having the smallest viewable display screen size).
In re Claim 27, Rogers as applied to claim 25 discloses the claimed invention as shown above. Rogers further discloses: wherein said displayed screen size boundary intersects said displayed content (at least at Figure 9, wherein based upon the scroll bar, the small displayed screen size intersects portions of the shared co-browsing session room page content. This is further implied by (155,156)).
In re Claim 28, Rogers as applied to claim 25 discloses the claimed invention as shown above. Rogers further discloses: further comprising: f) determining that one of said at least two remote participants has exited said online collaborative session or that another remote participant has joined said online collaborative session, resulting in a group of current remote participants in said online collaborative session; and performing steps c), d) and e) for said group of current remote participants in response to step f) (at least at 14:64-15:2, wherein the viewport commensuration steps are performed each time a new user joins the co-browsing session).
In re Claim 29, Rogers as applied to claim 25 discloses the claimed invention as shown above. Rogers further discloses: detecting that one of said viewable display screen sizes of one of said computing devices has changed; and performing steps c), d) and e) again (at least at 14:64-15:2, wherein the viewport commensuration steps are performed each time the size of one of the web browsers changes).
In re Claim 30, Rogers as applied to claim 29 discloses the claimed invention as shown above. Rogers further discloses: detecting that one of said computing devices has changed; and performing steps c), d) and e) again (at least at 14:64-15:2, wherein the viewport commensuration steps are performed each time the size of one of the web browsers of one of the computing devices changes or a user leaves the session, thereby constituting a change in one of the computing devices).
In re Claim 31, Rogers as applied to claim 25 discloses the claimed invention as shown above. Rogers further discloses: wherein said approximate viewable display screen size is a page viewport of said OCD room 
In re Claim 35, Rogers discloses: a system for facilitating an online collaborative session between at least two remote participants (at least at Figure 1 and Col. 4:7-51, wherein Rogers discloses a system hosted on server (14) for enabling users to join a co-browsing session and annotate content within the co-browsing session for all other participants to view. Wherein Figure 4-9 the co-browsing session and annotations are displayed to users. Wherein Figure 9 and 14:54-16:20 user viewports are adjusted to show the viewport seen by the participant device with the smallest viewable display screen size), said system comprising: 
at least two computing devices of said at least two remote participants in said online collaborative session, each of said computing devices having a display screen (at least at 4:7-51 and Figures 4-9 wherein a collaborative discussion co-browsing room is provided by server (14) for participants to join via their respective client devices. See at least Dan, Jarred, and Alex in (37)); 
a server computer that hosts, as part of said online collaborative session, an online collaborative discussion room ("OCD room) which includes content, (at least at Figure 4-9 wherein the room GUI is displayed to each user and displays content in the co-browsing session such as annotations or the like. Wherein the session is hosted by server (14)) said server computer being arranged to 
a) determine an approximate viewable display screen size of each of said computing devices of said at least two remote participants (at least at 14:54-16:20, wherein 15:18-35 the server (14) determines the largest viewport that all participants can see clearly by determining the width and height of the viewport of each client device); 
b) select, from among said determined viewable display screen sizes, one of said viewable display screen sizes that is determined to be the smallest viewable display screen size from among said viewable display screen sizes (at least at 14:54-16:20, wherein 15:18-35 the server (14) determines the largest viewport that all participants can see clearly by selecting the smallest width and the smallest height from among the determined viewable display screen sizes. Wherein one of the devices (151) has the smallest width and height and thereby their screen size is chosen as the largest common social viewport); and;
c) display a room graphical user interface ("room GUI") on said computing devices of said at least two remote participants, each room GUI displaying said content of said OCD room, and d) display a screen size boundary corresponding to said selected smallest viewable display screen size within said room GUI of at least one of said computing devices which has a larger viewable display screen size than said selected smallest viewable display screen size (at least at Figure 9, wherein a screen size boundary corresponding to the smallest viewable display screen size is shown in the browser of a user which has a larger viewable display screen size (152). See 14:54-16:20, specifically 15:18-35); 
and a computer network that connects said at least two computing devices and said server computer (at least at Figure 1, wherein server (14) connects to the client device via a network).
In re Claim 36, Rogers as applied to claim 35 discloses the claimed invention as shown above. Rogers further discloses: said server computer being further arranged to display said screen size boundary within said room GUI of all of said computing devices of said at least two remote participants other than the GUI of the computing device having said smallest viewable display screen size (at least at Figure 9, wherein the screen size boundary is displayed within said room GUI of all computing devices, including the GUIs of computing devices not having the smallest viewable display screen size).
In re Claim 37, Rogers as applied to claim 35 discloses the claimed invention as shown above. Rogers further discloses: wherein said displayed screen size boundary intersects said displayed content (at least at Figure 9, wherein based upon the scroll bar, the small displayed screen size intersects portions of the shared co-browsing session room page content. This is further implied by (155,156)).
In re Claim 38, Rogers as applied to claim 35 discloses the claimed invention as shown above. Rogers further discloses: said server computer being further arranged to e) determine that one of said at least two remote participants has exited said online collaborative session or that another remote participant has joined said online collaborative 5session, resulting in a group of current remote participants in said online collaborative session; and perform steps a), b), c) and d) for said group of current remote participants in response to step e) (at least at 14:64-15:2, wherein the viewport commensuration steps are performed each time a new user joins the co-browsing session).
In re Claim 39, Rogers as applied to claim 35 discloses the claimed invention as shown above. Rogers further discloses: said server computer being further arranged to detect that one of said viewable display screen sizes of one of said computing devices has changed, and perform steps a), b), c) and d) again (at least at 14:64-15:2, wherein the viewport commensuration steps are performed each time the size of one of the web browsers changes).
In re Claim 40, Rogers as applied to claim 35 discloses the claimed invention as shown above. Rogers further discloses: said server computer being further arranged to detect that one of said computing devices has changed, and perform steps a), b), c) and d) again (at least at 14:64-15:2, wherein the viewport commensuration steps are performed each time the size of one of the web browsers of one of the computing devices changes,  thereby constituting a change in one of the computing devices).
In re Claim 41, Rogers as applied to claim 35 discloses the claimed invention as shown above. Rogers further discloses: wherein said approximate viewable display screen size is a page viewport of said OCD room (at least at 14:64-15:2, wherein the client’s browser viewport size is used as the approximate viewable display screen size).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 32-34 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claims 25 and 35, respectively, in view of Roach et al. (US Pub. 2014/0162239 A1).
In re Claim 32, Rogers as applied to claim 25 discloses the claimed invention as shown above. Rogers further discloses: further comprising: partitioning a […] said OCD room into distinct pages; and displaying, on said each room GUI of said at least two remote participants, one of said distinct pages (at least at 14:64-15:2, wherein the co-browsing session can be navigated to different web pages and in Figure 9, wherein the page that is currently being viewed is displayed to the participants).
Rogers is arguably silent on partitioning the shared collaborative workspace into pages, but Roach et al. teaches [a collaborative shared environment, comprising]: partitioning a workspace of said OCD room into distinct pages; and displaying, on said each room GUI of said at least two remote participants, one of said distinct pages (at least at Figure 6G and [0004], [0033], [0034], wherein a whiteboard workspace is partitioned into various pages to be accessed via page links). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rogers for the system to divide the collaborative session into multiple pages which can be independently accessed, as taught by Roach et al., for the purpose of enabling participants to divide content into separately organized locations, for the benefit of enabling greater organization and referencing of collaborative content. 
In re Claim 33, Rogers as applied to claim 25 discloses the claimed invention as shown above. Rogers further discloses: receiving an image to post into said OCD room; and automatically inserting said image at a location in said OCD room such that said image appears within said displayed screen size boundary within said room GUI of at least said computing device that does not include said smallest viewable display screen size (at least at 6:41-57, wherein a user may utilize a stamp tool to post an image to the OCD room. Wherein the image is posted within the boundary of the smallest viewable display screen size since the page viewport is commensurate. See 6:13-33 also).
Additionally or alternatively, pursuant to MPEP §2120(I)(A&B), Rogers is arguably silent on receiving a custom image and instead relies on a premade stamp tool, but Roach et al. teaches [a receiving an image to post into said OCD room (at least at [0040] wherein the user may take a picture, upload the picture to the interactive session and change pages to the picture). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rogers for the system to enable a user to insert their own uploaded picture, as taught by Roach et al., for the purpose of enabling participants greater personalization of annotation content for the benefit of increasing the customization of the system and enable more effective collaboration/communication. 
In re Claim 34, Rogers as applied to claim 25 discloses the claimed invention as shown above. Rogers further discloses: further comprising: g) partitioning […] said OCD room into distinct pages; and performing step e) in response to step P) when each of said distinct pages is displayed (at least at 14:64-15:2, wherein the viewport commensuration steps are performed each time the a new webpage is loaded).
Rogers is arguably silent on partitioning the shared collaborative workspace into pages, but Roach et al. teaches [a collaborative shared environment, comprising]: partitioning a workspace of said OCD room into distinct pages; and displaying, on said each room GUI of said at least two remote participants, one of said distinct pages (at least at Figure 6G and [0004], [0033], [0034], wherein a whiteboard workspace is partitioned into various pages to be accessed via page links). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rogers for the system to divide the collaborative session into multiple pages which can be independently accessed, as taught by Roach et al., for the purpose of enabling participants to divide content into separately organized locations, for the benefit of enabling greater organization and referencing of collaborative content. 
In re Claim 42, Rogers as applied to claim 35 discloses the claimed invention as shown above. Rogers further discloses: said server computer being further arranged to f) partition a […] said OCD room into distinct pages, and display, on said each room GUI of said at least two remote participants, in response to step f), one of said distinct pages (at least at 14:64-15:2, wherein the co-browsing session 
Rogers is arguably silent on partitioning the shared collaborative workspace into pages, but Roach et al. teaches [a collaborative shared environment, comprising]: partitioning a workspace of said OCD room into distinct pages; and displaying, on said each room GUI of said at least two remote participants, one of said distinct pages (at least at Figure 6G and [0004], [0033], [0034], wherein a whiteboard workspace is partitioned into various pages to be accessed via page links). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rogers for the system to divide the collaborative session into multiple pages which can be independently accessed, as taught by Roach et al., for the purpose of enabling participants to divide content into separately organized locations, for the benefit of enabling greater organization and referencing of collaborative content. 
In re Claim 43, Rogers as applied to claim 35 discloses the claimed invention as shown above. Rogers further discloses: said server computer being further arranged to receive an image to post into said OCD room, and automatically insert said image at a location in said OCD room such that said image appears within said displayed screen size boundary within said room GUI of at least said computing device that does not include said smallest viewable display screen size (at least at 6:41-57, wherein a user may utilize a stamp tool to post an image to the OCD room. Wherein the image is posted within the boundary of the smallest viewable display screen size since the page viewport is commensurate. See 6:13-33 also).
Additionally or alternatively, pursuant to MPEP §2120(I)(A&B), Rogers is arguably silent on receiving a custom image and instead relies on a premade stamp tool, but Roach et al. teaches [a collaborative shared environment, comprising]: receiving an image to post into said OCD room (at least at [0040] wherein the user may take a picture, upload the picture to the interactive session and change pages to the picture). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rogers for the system to enable a user to insert their own uploaded picture, as taught by Roach et al., for the purpose of enabling 
In re Claim 44, Rogers as applied to claim 35 discloses the claimed invention as shown above. Rogers further discloses: said server computer being further arranged to partition[] […] said OCD room into distinct pages, and perform step d) when each of said distinct pages is displayed (at least at 14:64-15:2, wherein the viewport commensuration steps are performed each time the a new webpage is loaded).
Rogers is arguably silent on partitioning the shared collaborative workspace into pages, but Roach et al. teaches [a collaborative shared environment, comprising]: partitioning a workspace of said OCD room into distinct pages; and displaying, on said each room GUI of said at least two remote participants, one of said distinct pages (at least at Figure 6G and [0004], [0033], [0034], wherein a whiteboard workspace is partitioned into various pages to be accessed via page links). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Rogers for the system to divide the collaborative session into multiple pages which can be independently accessed, as taught by Roach et al., for the purpose of enabling participants to divide content into separately organized locations, for the benefit of enabling greater organization and referencing of collaborative content.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715